Mr President, on a point of order. I understand that the first point of order ever raised in the directly-elected Parliament in 1979 was by the Reverend Doctor Ian Paisley and his point was that the British flag was flying upside-down. Twenty-one years later I have to tell you that yesterday evening in the forecourt in front of the Tower building, where the motorcyclists were collecting, there were sixteen flags flying. Fifteen of them were the right way up but the Union flag was upside-down. To fly the Union flag upside-down is an internationally recognised distress signal and to fly it upside-down when it is not a distress signal is a gross affront to the flag, the British people and the British nation.
I have corresponded with the President of our Parliament on this issue and she has written to me assuring me that this matter would be corrected and that the British flag would be flown the right way up. Can I now call upon you first of all to ensure that the flag is immediately placed the right way up and also to take measures to ensure that in future it is always displayed correctly.
I can assure you, Mr Helmer, that everything will be done to ensure that the prestige of your flag is restored.
Mr President, I have news for Mr Helmer, which should encourage him. He should be grateful that we see our Union flag up at all. I am advised that it is the most popular flag to be stolen in this place.
Mr President, last year, the majority of MEPs in this House voted in favour of Friday morning sittings. Recently, however, a certain number of MEPs have, here in Strasbourg, attempted to prevent other MEPs from working during these sittings: I denounce this very undemocratic attitude, especially as those who did not want others to work were still receiving their per diem.
I should also like to say this. We have recently taken a further decision and, from next year, there will no longer be a sitting on Friday mornings. I have received an e-mail from a Dutch MEP, however, saying the following, in English, and I quote,
"If these amendments" , that is to say, for there not to be a sitting on a Friday, "are adopted and under the existing rules Members who cannot travel back to their home country on Thursday evening will still be able to sign the attendance register on Friday" .
(FR) Mr President, I think it is scandalous that MEPs are encouraged to stay here on Friday mornings anyway, in order to sign the register and to accept payment without doing any work, and I hope Parliament will have the courage to alter the existing rules.
(Applause)
Mr Goebbels, I would ask you not to reopen the debate and to go easy on me, since I am myself an endangered species in my capacity as President of the Friday morning session in Strasbourg.
Mr President, I should like to return once again to the fax, which Mr Van Hulten made available to all of us before the vote, and which concerns the issue of whether sittings should continue to be held on Fridays. This is not just about participating in plenary sittings; there are other tasks which need to be dealt with in this regard as well. We will now have to deal with these matters at home. There are, however, no attendance allowances for working at home. But since we have been promised these allowances in Mr Van Hulten' s letter, in the coming year I will be claiming the lost allowances from him.
I call on all colleagues to do likewise. Mr Van Hulten had better start saving up now!
(Applause)
Mr President, in its wisdom, the House has made a decision on Friday sittings. I should like to suggest that those responsible ensure that, even if no sittings are held on a Friday, official cars are still made available, because there will be many Members who will, in any case, wish to make full use of the Thursday here and who will need to have some way of reaching the airport or the railway station on the Friday.
We will certainly note your suggestion.
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, with your permission, I should like to draw your attention to an inconsistency between the Minutes and the lists of roll-call votes. Yesterday, we voted on the resolution on the Feira Summit and many colleagues will recall that - to laughter from many in this House - the Austrian Members of Haider' s party voted in favour of two amendments which were very critical of Austria and then, some time later, took the floor and said that they had made a mistake and wanted their votes to be registered as votes against. This correction - that is, that they voted against - is accurately reflected in the Minutes but, obviously in part thanks to their party headquarters' intervening, the names of these Members do not appear anywhere in the record of the roll-call vote taken on Amendment No 4. I would therefore request that the lists of roll-call votes be corrected so that they correspond to the events which we all witnessed here. The Minutes are correct in this respect. It would also be desirable to clarify how many corrections to the corrections we Members are entitled to submit.
I take note of your comment, Mrs Berger.
Mr President, during the debate on common security and defence policy there was a roll call vote on Amendment No 36. However, yesterday's Minutes refers to the wrong paragraph and thus the vote does not reflect what actually took place in this Chamber. I have not had a chance to look in detail at this voting list, but that is one mistake I have spotted already. I should like to draw that to your attention.
Thank you for bringing this to our attention. We shall verify this and rectify it, if necessary.
(The Minutes were approved)
Vote
(Parliament approved the Commission proposal) - Proposal for a Council Directive amending Council Directive 1103/97EC on certain provisions relating to the introduction of the euro (COM(2000) 346 - C5-0292/2000 - 2000/0134(CNS)) (Committee on Economic and Monetary Affairs)
(Parliament approved the Commission proposal)
Report (A5-0137/2000) by Mr Casaca, on behalf of the Committee on Budgetary Control, on the proposal for a Council regulation on amending Regulation (EEC) No 3508/1992 establishing an integrated administration and control system for certain Community aid schemes (COM(1999) 517 - C5-0317/1999 - 1999/0207(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0140/2000) by Mr Ripoll y Martínez de Bedoya, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission' s Annual Report 1998 on the Cohesion Fund (COM(1999) 483 - C5-0326/1999 - 1999/2212(COS))
(Parliament adopted the resolution)
Motion for a resolution (B5-0566/2000)on aid for nuts and locust beans
(Parliament adopted the resolution)Explanation of vote
Ripoll y Martinez de Bedoya report (A5-0140/2000)
Fatuzzo (PPE-DE). (IT) Mr President, never was there more need for an explanation of vote, for I made a mistake and voted against the Bedoya report instead of for it. I am therefore using the time available to me to make this statement.
Of course I voted for the report. How could I not approve of the Cohesion Fund being used to assist Spain, Portugal, Greece and Ireland? However, I would draw the attention of the House to the fact that it would be appropriate to grant this aid for as long as it takes for the States' gross domestic product to reach the European Union average in full, for otherwise I can imagine a situation where, as the gross domestic product of each State approaches the average, the relevant Minister for Finance and the Budget says, 'Put the brakes on or we will lose our European Union aid!'
Casaca report (A5-0137/2000)
Mr President, I voted against the Casaca report, not because I am against monitoring European Union expenditure, but because I consider that this is the moment to start changing the agricultural subsidy system. We can all see that the European Union Agriculture ship leaks like a sieve. I believe that, if we want to subsidise agricultural products and farmers in their activities, we must change our procedure completely.
I propose that, instead of granting farmers financial aid, we should grant them tax reductions and reductions in their social service and pension contributions relating to their activities. These expenses would otherwise be borne by the States and therefore, to a lesser extent, by the European Union.
European Monitoring Centre for Drugs and Drug Addiction (EMCDDA)
The next item is the joint debate on the following reports:
A5-0147/2000 by Mr Sousa Pinto, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Regulation completing Regulation (EEC) No 302/93 establishing a European Monitoring Centre for Drugs and Drug Addiction (OEDT) (COM(1999) 430 - C5-0304/1999 - 1999/0187(CNS))
(A5-0157/2000) by Mr Turco, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council decision on the conclusion of an agreement between the European Community and the Kingdom of Norway on the participation of Norway in the work of the European Monitoring Centre for Drugs and Drug Addiction (COM(1999) 496 - C5-0054/2000 - 1999/0203(CNS)).
Mr President, ladies and gentlemen, Regulation No 302/93, the amendment of which is the subject of this report, establishes and regulates the operations of the European Monitoring Centre for Drugs and Drug Addiction. Since 1993, this agency has made a significant contribution to increasing our understanding of the drugs phenomenon in all its various aspects, within the European Union.
With the enlargement of the Union approaching, the Commission has taken the view, and rightly so, that the Monitoring Centre has a role to play, together with the candidate countries within the framework of a pre-accession strategy. What needs to be done, therefore, is to prepare those countries to take part in the Monitoring Centre' s activities, specifically by creating the appropriate conditions for establishing structural relations with the REITOX network, which collates and undertakes a statistical analysis of the figures supplied by Member States in this field.
In specific terms, we intend to entrust the Monitoring Centre with projects funded by the PHARE programme in the area of drug information systems. We must recognise the fact that the content of this report, which attempts to express the opinion of the European Parliament, exceeds the scope of the Commission' s proposals. It must be stated that, since 1993, when the Centre was opened, there has never been an opportunity to review the regulation governing it, through an assessment of how it uses the instruments at its disposal and of the task that has been entrusted to it. Nor has there been an opportunity to bring in any changes that might be required. In the meantime, new figures have come to light, as a result both of its operating experiences and from the so-called "independent assessment report" , published this March, and even as a result of developments in the Union itself, in its acquis and in the challenges it faces.
The report now before you is based on the principle that Parliament cannot ignore these facts on the one occasion it has been able to state its position. On the one hand, therefore, although the changes to the regulation proposed in this report go beyond the strict bounds of the changes that are essential for adapting the Monitoring Centre to the requirements of enlargement, on the other hand, these proposals have become absolutely crucial to the Monitoring Centre fulfilling its duties in a satisfactory way, even within the current Union framework.
Bearing this in mind, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs considers it to be essential that the Monitoring Centre should be given the task of assessing the action undertaken by Member States, as well as by the Union, in their approach to drugs and drug addiction. This does not mean giving a specialised agency the scope to make political assessments which are incompatible with its nature. What it does mean is ensuring that there are better and more appropriate instruments on which political decisions can be based. These political decisions would be taken elsewhere, and by the appropriate people. It also means giving the public thorough and objective information with a view to improving the general understanding of such a socially sensitive issue. In practice, the Monitoring Centre must not function simply as an address to which the Member States send the data describing the situations in their countries, not always in the best conditions or on time.
It is the Member States' responsibility to cooperate appropriately and promptly with the Monitoring Centre. The Monitoring Centre will have responsibility for collating the information and subjecting it to the appropriate statistical analysis, with the benefit that this data will be comparable. It will also be responsible, however, for analysing the data obtained based on the experience and the technical skills of its researchers. In this way, the experience of the various Member States in the fight against drugs can be of mutual benefit and political leaders will have a valuable instrument providing technical support for their decisions. To conclude, it is our view that we must start to take advantage of this European Agency. The complexity of the issues relating to drugs and drug addiction make an overhaul of the European Drug and Drug Addiction Centre more crucial than ever.
Mr President, Article 13 of the Regulation establishing the European Monitoring Centre for Drugs and Drug Addiction allows third countries who share the interests of the Community and its States to participate in the Centre' s work. Following a request for participation by Norway, the Commission submitted to the European Parliament a draft agreement between the European Monitoring Centre and Norway authorising Norway to participate in the REITOX network and to be represented on the Management Board of the European Monitoring Centre as well as on its scientific committee.
In this regard, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs unanimously adopted 8 amendments which give a favourable opinion with reservations. In particular, our opinion was influenced by the EMCDDA evaluation report which the Committee had asked independent external consultants to prepare.
The evaluation reveals poor coordination and poor communication between the different departments within the EMCDDA. Decisions are far too centralised. The REITOX network is more a virtual network than an operational one. The National Focal Points are under-used and they could make a far greater contribution to the EMCDDA' s work. The role of the scientific committee is still poorly defined and its work is not a central part of the programme. The Management Board is ineffective in achieving its goals and its meetings are often held without a pre-established agenda and do not involve genuine discussion of strategies. There is no dissemination strategy for the results the Board produces and, therefore, only a small proportion of the information produced by the EMCDDA is published and disseminated. With regard to work scheduling, there is insufficient coordination of the management tasks of the director and the heads of department. The administrative procedures are burdensome and inappropriate for such a small organisation and this generates manifest problems in terms of administration, management, planning assessment, development, recruitment and training. The current accounting system will have to be revamped so that the real costs of activities can be traced. Too many staff and too great a proportion of funds are dedicated to the purely administrative function of the EMCDDA.
These are the conclusions of the evaluation carried out independently by an external consultancy firm commissioned by the European Commission. On the basis of this evaluation, we must now decide whether to allow Norway to participate in the work or not, taking into consideration the fact that the work is completely inconsistent with the mandate and far from exploits the Centre' s potential. Having said this, our committee unanimously considered that the draft agreement between Norway and the Centre, together with the proposal for a Council Regulation aimed at adapting the regulation governing the Centre with a view to the participation of candidate countries in its work, is therefore an opportunity to stress the need for a comprehensive overhaul of the regulation governing the Centre in order to ensure its effectiveness and reliability.
I urge the Commission to give us a tangible response regarding the amendments adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate both rapporteurs on their contributions, which represent another step forward in our fight against the scourge of drugs. We have no doubt whatsoever that drugs are an evil that must be fought, through eradicating the trade in them and through efficient work on prevention, treatment and rehabilitation.
As the recent report on the assessment of the European Monitoring Centre for Drugs and Drug Addiction emphasised, that institution has made an enormous contribution to European drugs policy, as it has filled in the gaps in our information and knowledge about this issue. The same report concluded that the Monitoring Centre has undertaken an impressive number of projects since its inception, and these have provided added value for the European fight against drugs.
The very existence of this agency has helped ensure that drug-related issues remain on the political agenda, and has given the European Union and its Member States greater visibility and credibility in the international debate on drugs. The work undertaken on synthetic drugs has stood out for its efficiency and timeliness. The consumption of drugs is no longer limited to the old products and we are concerned at the emergence of new markets for synthetic products, which are cheaper and more easily produced, thereby creating greater profits for those who make a living from trafficking, and more harmful consequences for those who take drugs.
The Monitoring Centre carries out its duties in the area of information, under the terms of its regulations. The information that it produces is designed to help the Community and the Member States to develop an overview of the drugs situation, so that, under the terms of their respective areas of competence, they can adopt measures or take action in this area. This demonstrates the essential role of the Monitoring Centre as a support mechanism for the decision-making process.
The same report, however, highlighted problems in the Centre' s operations and delays in creating some of the structures that are crucial to its activities. It is therefore understandable, for the sake of the efficiency of this instrument, that we should be advocating its overhaul and improvement instead of cooperating in the dismantling of activities which might violate its fundamental purpose. Whilst agreeing in essence with the two reports that we are discussing today and which we will be approving, the PPE will certainly register its disagreement with proposals, which, in our opinion, will not contribute to the objectives I have just referred to in the special vote. Enlargement of the European Union to cover new countries is essential to the Union. It will unite us with States with very diverse political cultures and, in many cases, with new and relatively untested constitutions and structures. The action undertaken by the Monitoring Centre will be crucial to these countries, particularly to those amongst them that are fighting to end the scourge of drugs.
The Union' s pre-accession strategy provides for the option of candidate countries gaining Membership of certain agencies, such as the Monitoring Centre, even before they become full Members of the European Union. We welcome Norway' s membership of the Monitoring Centre, following its stated desire to do so, particularly given the very close cultural, commercial and social relations that have historically united the European Union and Norway.
Mr President, Mr Turco' s report, which recommends that Parliament accepts the proposal for an agreement between the European Union and the Kingdom of Norway on the participation of Norway in the work of the European Monitoring Centre for Drugs and Drug Addiction, was discussed at length and then unanimously adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The amendments made by the Committee in agreement with the rapporteur, which have been incorporated into the proposal, are intended to exploit the opportunity presented by this agreement with Norway to give fresh impetus to the Centre' s work. The committee took into particular consideration the 1999 report on the Centre' s work and the difficulties encountered, and the outcome of the interinstitutional conference on drugs which took place in Brussels late last February. These sources showed that some of the constraints on the activities hitherto carried out by the Centre, which also restrict Union activity in this field, are caused by the wide range of differing information gathered by the various national centres linked to the Centre, with the result that it is difficult to draw conclusions from this information which would be useful in terms of prevention or damage limitation measures and operations to fight illegal trafficking.
The various amendments, including those dealing with the Centre' s Management Board, are therefore intended to ensure that the Board uses genuinely effective data-gathering methods which are capable of interpreting the data in the light of unit criteria and provide useful indications regarding the efficiency of the various national anti-drugs policies. Indeed, it appeared to many members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs that both the annual reports of the Centre and those tabled and adopted by Parliament fail to take into due account the analysis of the results obtained in the various countries, whose anti-drugs policies differ, moreover. The European Union needs to decide on its policies and recommendations to the governments of the Member States by means of a comprehensive assessment - which is not, as all too often happens, purely moralist - of the various strategies being followed in the various countries, especially with regard to prevention, damage limitation and consumer safety in the face of the constant emergence of new synthetic drugs.
We believe that the agreement on the participation of Norway in the work of the Centre, which, we hope, will pave the way for other enlargement initiatives, provides a major opportunity to revitalise the activity of this technical and scientific body, for the EMCDDA must become an increasingly important reference point in the development of a European policy to fight the illegal sale and distribution of drugs which are harmful to the health of the citizens of our countries.
Mr President, in view of the emotional debate we had about tobacco earlier this week, we should now take the necessary steps towards implementing the drugs policy in the Union more effectively. We must make the fight against drugs an absolute priority. Last week, I was confronted on my home territory with the fact that a study conducted at the weekend revealed that one in three young people use drugs. This is staggering news.
Therefore, policy-makers at every level should be far more attentive to the situation. The role of the European Union is first and foremost to bring about harmonisation. We need to develop new initiatives to this end without delay, the hallmark of which must be decisiveness and vigour. We must not be content with paper exercises. What I find difficult about this report is that the Commission is required to submit a report on the setting up of the Monitoring Centre, as well as on any adjustment or extension of the tasks only every three years. This is far too long a period to my mind. We must be able to make adjustments on a continuous basis. If you want to achieve something your goals need to be more short-term.
The drugs policy will only be effective if the European Monitoring Centre for Drugs and Drug Addiction is accorded a fundamental role. It is certainly not enough for the Monitoring Centre to act purely as a database, and I am only too pleased to support the rapporteur when he says that under no circumstances must the Community decision-makers be allowed to limit the mission of the Monitoring Centre to such an extent that it becomes a data bank with no critical dimension whatsoever.
Mr President, ladies and gentlemen, at a time when expressions like 'bringing the European Union closer to its citizens' and 'good governance' are on everyone' s lips, an examination of the way the European Monitoring Centre for Drugs and Drug Addiction works, and of its scientific output, proves quite astonishing, as its conclusions are virtually non-existent. Like the increasing number of centres that are being set up in order to conceal our differences, this one, in its five years of existence, has done nothing to justify the millions of euros that are pumped into it each year. If you compare the amount of money which it is allocated with that available to national bodies, one would expect to see in-depth studies leading, as stipulated in the definition of its aims in Article 2, to the provision of objective, reliable and comparable information concerning drugs and drug addiction.
This Centre ought to be in a position to establish definitions and uniform indicators with a view to carrying out an evaluation of the various anti-drugs policies implemented in the Member States, from both a health and socio-economic as well as a law-and-order perspective. When will we get to know, for example, what the consequences have been of the prohibitionist policy adopted in France or of the regulatory one adopted in the Netherlands?
The independent assessment of the activities of the European Monitoring Centre for Drugs and Drug Addiction, the conclusions of which were published in March 2000, is very specific regarding the serious mismanagement of the board of directors and of the REITOX network, which gathers information on drugs and drug addiction.
The reports that we are looking at today are about expanding the Centre to Norway and to the 13 candidate countries. On this issue we must agree, but would it not be better to reform this body beforehand, so that it might finally serve a useful purpose? New members should certainly be welcomed, but with what in mind? Is the idea to reproduce the failure we have witnessed over the past few years, but on an even larger scale? To add to the length of the beautifully presented annual reports which achieve precisely nothing? It is high time that the European Union became aware that, a long way from the Centre' s magnificent premises in Lisbon, thousands of people are directly faced with the health and social difficulties engendered by drug dependence. We are not asking it to deal with such problems, we are simply asking that it should analyse them.
Hundreds of varying initiatives are being implemented in Europe by both institutions and associations, which focus either on criminalisation or risk reduction. What is the Centre waiting for to evaluate these strategies? How is it that Member States are being so reluctant to cooperate in evaluation? Is it possible that there is a fear that the results may not be that great politically?
I therefore join the rapporteur in arguing in favour of the idea of a real reform of the Centre for Drugs and Drug Addiction, in respect both of the way it functions and of expanding its activities. This, moreover, is a necessary precondition to taking on new members.
Mr President, as other colleagues have mentioned, the rapporteurs hope that amendments to this regulation will facilitate the Kingdom of Norway' s participation in the European Monitoring Centre for Drugs and Drug Addiction and, in each of the amendments tabled, they have highlighted the action plans, Parliamentary resolutions and the annual evaluation of the Centre. They are also seeking to relaunch the Centre' s work, change the guidelines for action of the Management Board and - it must be pointed out - ensure that Member States cooperate with the Centre as required.
We are all responsible for achieving this; the Monitoring Centre, our national public institutions and the Member States themselves. The only way to improve the Centre' s work is by ensuring that the information provided by Member States and the regulations governing the Centre are ever more thorough and reliable. Failure to do so would make it impossible to put an end to an evil that particularly affects the youth of Europe.
I also believe that if we fail to take this opportunity to amend the regulation with a view to relaunching the Centre' s work, we run the risk of creating further problems when it comes to incorporating the applicant countries in this work. In the short term, I think that this is one of the key issues to be tackled, which is why we fully agree with the rapporteur and why I believe the report will be adopted unanimously. Each institution must fulfil their respective obligations and urge Member States to gather reliable information by working clearly and effectively together. What is more, they need to draw up specific action plans to tackle a problem that particularly affects the youth in our countries and implement them more rigorously and with greater enthusiasm.
Mr President, we are examining two proposals for partial revision of the working procedures and methods of the Lisbon Drugs Monitoring Centre, in particular two proposals on relations with the candidate countries and Norway. This is therefore our chance - for the contents of these proposals are not in themselves revolutionary for the Centre - to discuss the role and usefulness of the Centre in terms of its function, which should also be our function, of providing political indications and assessments and adopting decisions and initiatives on drugs, although the European Union' s powers in this area are severely limited.
I would argue that this type of discussion can only be based on an evaluation carried out by an independent body. A number of speakers, including, in particular, the rapporteur, Mr Turco, have stressed that from very many perspectives, such as strategy, functionality and the poor capacity to integrate scientific work, this Centre' s contribution to political decision-making is totally inadequate.
However, at this point I feel that it is necessary for the Commission to assume the responsibility of presenting a proposal for reform to Parliament as soon as possible, for we cannot record each year, if not the uselessness, the lack of usefulness of the Centre in terms of political decisions, and then each year, year after year, leave aside the debate and postpone it until the next year. The Commission must present a proposal for reforming the procedures which are described as bureaucratic and tedious and, above all, failing to focus on the scientific function of the Centre.
Another important point: each year, the Centre and the Commission tell us that there is a data harmonisation problem because the data-gathering criteria differ from country to country. This is a political issue. At this point, the Commission must table a proposal on how the data can be harmonised, or the whole exercise will be completely pointless. The Centre does not in itself have this authority, but it must provide the Commission with recommendations for data harmonisation and table a proposal - maybe a proposal for a directive - on the subject, because this is a political issue.
At the beginning of the 1990s, there was a great scandal in Italy because a leak from the Ministry of the Interior and the Ministry of Health revealed that they were hiding the real overdose mortality rate. Obviously, it is more convenient for politicians and governments to say that a young man has died in the street from a heart attack than to acknowledge that his death was caused by an overdose, and the same applies to policy-making. An official DG XIV document on alcohol consumption states that the Swedish authorities talk of there being 2000 deaths per year due to alcohol abuse in Sweden, while the real figure is between 6 000 and 7 000 deaths a year, but these figures serve to cover up the failure of their anti-drugs policy.
The data problem is therefore a political issue which must be resolved politically, by means of Commission proposals which Parliament may accept or reject.
Mr President, we have before us a simple proposed amendment from the European Commission authorising the Monitoring Centre to provide technical support to the Central and Eastern European candidate countries for the setting up of drugs information systems. Furthermore, the Sousa Pinto report contains proposed amendments relating to the functioning of the Management Board and the REITOX system. This is as a result of the recent evaluation report by the EMCDDA. Although these amendments fall completely outside the scope of the subject and the question arises as to whether such practices benefit relations with the Commission and the Council, I have a certain amount of sympathy for the stance taken by the rapporteur in this case. We must take advantage of an opportunity like this. Unfortunately, his amendments overshoot the mark by a long way in some respects.
I am unhappy about adding Turkey to the list of candidate countries that are eligible for support from the EMCDDA. In view of the fact that Turkey has just been given candidate status, you could claim it is reasonable to offer the country this opportunity. But precisely because of the specific, politically-tinged drugs problems Turkey is facing, and the fact that it has only very recently been given candidate status, the EMCDDA will have its work cut out.
Ultimately, I am against making the EMCDDA categorically responsible for the evaluation of data. According to the report, it would then become a data bank without a critical dimension. But the evaluation of data often turns into political opinion, which is exactly what we do not want the EMCDDA' s task or aim to be. On the contrary, it is for the competent political bodies to adopt a position and to frame policy on the basis of objective data provided by the Monitoring Centre.
Moreover, in view of the problems that came to the fore in the evaluation report by the EMCDDA and the extension of tasks that is to take place through this regulation, we ought to be extremely pleased if we succeed in setting up a smooth-running data bank from the very outset.
Mr President, as one of the longest-serving Members in the House my memory goes back right to the first committee of inquiry into drugs in the Community on which I had the honour to serve. I also have memories of other Community institutions. We have happily set up over the years several semi-European institutions in different Member States. Some of them have matured and grown and become quite effective. But if they do not do that they become flaccid, rot and become totally useless - just another expensive quango, not actually achieving any great results.
It is appropriate that at the moment we are assessing the European Monitoring Centre for Drugs and Drug Addiction. We all too often have a tendency in Parliament, I am afraid, when we cannot to do anything more concrete, to set up another institution. That makes us feel good but does not actually change anything. So it is appropriate that we look at the work of this observatory in Lisbon at this stage. We should not kill it off until we are sure it is not being effective. But we have to accept that none of our countries are going to come up with a harmonised approach to dealing with the tragedy of increasing drug addiction and the murders, deaths and all that surrounds this dreadful trade.
I take this opportunity to say to my dear colleagues from all parties in the Netherlands: your policies have tended to become like a honeypot for the criminal element in many of the accession countries. In the last month alone five young Irish drug dealers - and I admit they should not have been doing it - moved to the Netherlands because it was more comfortable for them to be there. They have all been quite horribly murdered by people coming from some of the accession states to the Community. So it is important that we include them in the work of this observatory. It is very important that we take a very serious look at the policies within Turkey, an accession state, in relation to the provision of drugs and to the criminal activities surrounding it. The observatory in Lisbon cannot work effectively without very close relationships with the Europol agency in The Hague.
I would like to thank both the rapporteurs. They have done a good, serious job. They have asked very serious questions. The point was made that three years is far too long between assessments. I would like us to have another debate like this next year to really assess how effective the observatory is and how effectively it is using its very considerable budget in this work.
Mr President, I wish to thank Mr Turco and my colleague Mr Sousa Pinto for their important reports which show the essential work the agencies are doing through their investigations into how drugs actually function, their effect, the impact on society and which describe what help and improvements can be made. This is especially important and significant when we look at the whole question of enlargement.
A previous speaker spoke very eloquently about the evil of drugs, and Mr Beysen referred to the tobacco vote a couple of days ago. There is an element of hypocrisy here, because half the House voted against having stronger measures on tobacco advertising and - I choose my words carefully - there are many Members in this House who are regular users, to different degrees, of alcohol, which is a very powerful drug. I am not teetotal, nor do I wish to be sanctimonious about this, but we have to be realistic about the situation that exists in Europe today. That must be our starting-point.
We also have to be realistic about what we want from the Centre. I take issue with Mrs Boumediene-Thiery and Mr Cappato on some of their remarks about the Centre as it functions at the moment. For the work of the Monitoring Centre in Lisbon to be effective, Member States have to cooperate fully. As Mrs Banotti has just said, the agencies have to be involved. The Lisbon Centre has to have reliable, accurate information and be able to monitor and involve all the different agencies in as many countries as possible.
Mr Blokland said that we should not include Turkey. If you look at the whole question of drugs and the issues of enlargement of the European Union, Turkey is an intrinsic part of the supply routes for drugs coming into Europe. I know the Turkish authorities are looking at ways of improving the situation and so are the applicant countries and those which would like to be applicant countries. They want to address this problem. In many cases they do not have the civic structures and other organisations in place to properly enforce some of the regulations we would like and some of the monitoring that would take place.
So we cannot exclude one country because we do not like it very much: we have to open our doors to as many countries as we can and encourage the work that is being done. Of course, there is not enough being done. There needs to be more progress. But if we just sit back and say that everything is fine or just say "no" to drugs and that people should not use them, we are not accepting the situation as it is; we are not giving the tools to those people who want to improve the position.
I look forward to another debate, as Mrs Banotti has said - perhaps in a year's time - when we can actually start to pinpoint some of the progress that is being made.
I congratulate Mr Sousa Pinto and Mr Turco.
Mr President, rapporteurs, ladies and gentlemen, Parliament' s proposed amendments on the Drugs Monitoring Centre seek to fundamentally change the remit of the original Centre. As a result, the consensus enjoyed hitherto will be abandoned. The purely information-gathering centre is to be converted into a drugs-combating centre. It cannot be right to bring in the Swedish method through the back door, because this implies working towards the goal of a drug-free society across Europe. But there never will be a drug-free society. Or are cigarettes and alcohol going to be banned too?
Despite this restrictive policy being pursued with greater vigour, the number of drug-related deaths has not fallen. Last year in Germany alone, there were over 1 800. A drugs policy of abstinence has led neither to fewer addicts nor to less crime; neither has it led to less drug-related prostitution nor reduced so-called organised crime. European drugs policy therefore needs a new guiding principle. This principle is called damage limitation. Damage limitation is pragmatic and based on reality, whereas abstinence is a moral programme which does not work.
Instead of solutions being sought, however, the mandate of the originally neutral information-gathering centre is now to be extended to cover criminal prosecution. At the same time, in the Commission it is intended that, from now on, the issue of prevention should only play a minor role as a small part of health policy. In addition, the Commission is making life difficult for NGOs working on drugs. For example, their prevention projects are being hindered by the Commission' s disbursing the approved funds several months late.
Is it the aim of European drugs policy to place more emphasis on criminal prosecution and to cut back on prevention? As far as I am concerned, this is the wrong way forward. That is why I shall be voting against this amendment to integrate criminal prosecution into an extended remit of the Drugs Monitoring Centre. All those colleagues who are interested in having a drugs policy based on people' s needs will, I hope, do likewise.
Mr President, the scourge of drugs and the action taken to combat it know no geographical, social or national boundaries. Consequently, any attempt to study this phenomenon must not be contained within the geographical borders of the Member States or even the candidate countries, but must be based on information from as many countries as possible, if it is to help prevent and combat the problem more efficiently.
We need to study in depth why and how more and more young people are turning to escapism and drugs at ever younger ages. Collating, substantiating and evaluating information from a number of countries will only help us carry out an integrated study and find basic answers if we collate and exchange data from as wide an area as possible on a comparable basis.
For example, in Greece, most of the information obtained so far has been from treatment centres, leaving sources of information from other agencies which might contribute towards a more integrated evaluation of the dimensions of the problem unexplored. The treatment centres house young people who are able to access them because they are helped either by their family or by the wider social environment. But what happens to the large section of the population which has no such access, such as economic migrants? According to information from the Greek Addiction Treatment Centre, 97% of the people using these centres are Greek citizens. However, according to prison statistics, the majority of drug users in prison are economic migrants who, either because they do not speak the language or because of a lack of information and social exclusion, have never set foot in such a centre. Consequently, according to the data collated and evaluated by the Treatment Centre, this category of users is almost non-existent.
In my opinion, every user should have the opportunity to go to a detoxification centre without being obliged to give his or her full personal details. We all know that using drugs leads to crime, not only because drugs per se are illegal, but because the high cost of drugs set by the huge financial rings which supply them, inevitably forces all users into crime.
Mr President, in company with most of the Members who have spoken before me, I can only say that these reports leave us two essential lines of thought to follow. Firstly, this is a positive evaluation which is consistent with the Commission' s proposal. There are no borders when it comes to subjects such as our present concern of drug addiction and the trafficking of narcotics, and so it is certainly a useful, sustainable initiative to set objectives which include countries which are not currently Members of the European Union but which are in the pre-accession phase, countries taking part in the PHARE programme or Norway, in their prevention or suppression strategies, for this will help us to broaden the scope of our anti-drugs strategy.
On the other hand, however, both the rapporteur and the Members have stressed that this occasion calls for reflection upon the way in which the Centre operates and upon the results it has produced in recent years, and I feel that we cannot say we are satisfied with its performance up until now. And quite apart from our own reservations, there is also an independent report, which has just been referred to, which outlines all the limits and shortcomings of this action.
My fellow Member said that these changes will transform the Centre from a statistics office into a drugs monitoring centre. I wish it could be so but I cannot share her optimism. On the contrary, I fear that many proposals and concerns, including those voiced by other Members, will only serve the purpose of rationalising data and making it compatible. I was even somewhat surprised to hear Mrs Ghilardotti mention consumer safety. I would not like the Monitoring Centre for Drug Addiction to be likened to the Monitoring Centre for Food Quality and Safety! Let us be careful, for this is an extremely serious phenomenon which is damaging the whole of our society and destroying entire generations. We must fight against it.
So, the efforts to make data from the different countries compatible and the call for efficient dissemination of the data are all very well, but if we think we can achieve these objectives, even our information objective, without taking into consideration the contributions made by the individuals concerned, Non-Governmental Organisations, voluntary associations and rehabilitation communities in the different countries, then we are living in a fantasy world. We must involve them, and then the Centre will be able to perform a genuinely effective and productive part - and we must monitor this - in the fight against drugs.
Mr President, unfortunately, the drugs problem is likely to remain on the international community's agenda for several decades to come. The European Monitoring Centre for Drugs and Drug Addiction, established 7 years ago, is an important tool for collating comparable data from the Member States. It is used to monitor this serious phenomenon and determine the approach to be taken in a multidimensional policy at national and European level.
At least two main criteria must be met if we are to achieve this objective: first, we need reliable assessments of the measures taken and, if they are efficient, we need to implement them, not only in the Member States, but also in the candidate countries, the rest of central and eastern Europe and in any third country with the right legal framework under relevant agreements. Permit me to say that the fight against drugs is a prime example, perhaps the only example of an issue which calls for globalized measures and decisions and where globalized measures and decisions will only have positive repercussions.
The second main criterion which I should like to mention is the need to provide the Monitoring Centre in Lisbon with the necessary economic and administrative resources in order to facilitate its difficult and ambitious objectives. It is clear from how it has operated to date, as documented in the recent experts' report, that we do not need simply to supplement Regulation 302/93, as suggested by the Commission. We need to amend it as described in the amendments tabled by the European Parliament. These amendments refer mainly to the modus operandi of the board of directors, the provision of technical assistance by the Centre to the aforementioned countries and the Centre's help with evaluation procedures at national, European and international level. I am certain that this will guarantee better operating conditions for the European Monitoring Centre and increase the potential for taking integrated and efficient decisions.
Finally, I should like to thank the two rapporteurs for their thorough work.
Mr President, whenever reference is made to a particular undertaking, it seems only sensible to assess the way it operates so that improvements may be made on the basis of the culture of quality and continual improvement. This is why we agree with those who assert that the European Centre for Drugs and Drug Addiction has not performed satisfactorily and therefore why we, like others, are critical of it.
We endorse the amendments and reforms aimed at enhancing the objectivity, reliability and comparability of the information provided, given that quality information is essential if related policies are to be improved upon.
As a group, we should like to see the proposal taken a stage further in order to encompass damage-reduction programmes. Lastly, I should like to stress that, as this issue clearly has pan-European public health and socio-economic implications, it requires a strategy at European level. Whether we like it or not, Europe is not confined to the European Union, which is why we must support moves to broaden the scope of this proposal to incorporate countries that do not form part of the European Union and those who at present have the status of candidate countries.
As the issue of hypocrisy is so often raised in relation to the tobacco and drugs debate, would it not be appropriate here to mention other forms of hypocrisy, such as those tax havens in which drugs money takes refuge?
Mr President, in the previous Parliament, many Members, especially from Southern Europe, were in favour of free trade in milder drugs. In the North, it is generally believed that any free trade in milder drugs lowers the threshold that makes it possible to move on to using hard drugs. It is important that the European Monitoring Centre for Drugs and Drug Addiction, in the context of the positive climate that exists in Parliament with regard to drugs, also acquires sufficient resources for its anti-drugs activities outside the European Union.
It would appear that this is not the case, however. The Centre is being given new tasks without the corresponding resources to carry them out, and the amendments, by the Group of the Greens/European Free Alliance in particular, tend in that direction. Resources must be increased via the PHARE and TACIS programmes. The most important drug routes to the European Union area will, in the future, be Afghanistan, Russia, Chechnya and Turkey as well as Kosovo and the other former Yugoslavian regions. All the PHARE countries have to be made to go the way of Norway. And they must be given the technical assistance to do so. Estonia is one of the biggest drugs routes from Russia to Finland, and from Finland to the common markets of the EU. All countries that receive financial aid must be made to go the way of Norway. There are, at present, no conditions set for EU aid. By way of example, Montenegro receives financial and political aid from the EU to pay its police force, but not for the fight against smuggling and drugs, but for its struggle against Milosevic. No such conditions are imposed on the aid by the World Bank or the IMF. The EU should, however, impose conditions for the aid it gives.
Mr President, it is evident from the evaluation of the European Monitoring Centre for Drugs and Drug Addiction that we need to make drastic changes to the job responsibilities. The Monitoring Centre must start functioning better, but it must also be managed effectively. If we are to be well-equipped in the fight against the drugs problem, then it is absolutely essential to extend competences and step up cooperation with candidate countries. The rapporteur has done some sterling work, for which I thank him. I support the amendments. There are two comments I would like to make.
My first point concerns the gathering of data, which is still a weak aspect. How can we monitor the accuracy of the data? What guarantee is there that the Member States will give their full cooperation? It transpired recently in my own country, for example, that the judicial authorities had estimated there to be 50% fewer so-called coffee shops than is actually the case. How, I find myself wondering, can you take a pro-active stance against drugs on the basis of this kind of information? Would cooperation with Europol - something Mrs Banotti has already touched on - offer a solution here?
A second point, Mr President, which I would like to draw your attention to, is that of synthetic drugs. Apparently harmless, but all the more dangerous for that reason, than any other drugs. My country, the Netherlands, has the dubious honour of being the largest manufacturer and exporter of these drugs. I am aware that an ever-increasing number of these designer drugs are now emanating from Eastern Europe and Turkey as well. Therefore I am calling for us to step up cooperation with Eastern Europe, with the candidate countries, in this respect too, and to make the fight against these drugs the new spearhead of the European anti-drugs policy.
Mr President, the fight against drugs is one of the most important tasks we have as citizens and politicians. That applies both to citizens down on the floor of the House and to those up in the gallery. Drugs breed crime and social destitution and tear many people' s lives apart. It is therefore a positive sign that we can now see both the candidate countries and Norway involved in the cooperation we already have.
In order to be able to carry out a credible assessment and produce reliable statistics, we must however have a strategy concerning what information the Member States are to send in to the Centre. Otherwise, the statistical basis will be fairly meagre and not serve any larger purpose. However, it is not only the Centre' s responsibility, but also that of the respective Member States to ensure that the information sent in is also relevant and can be used for some purpose. Responsibility for taking measures to combat drug abuse now lies, in the first place, with the Member States. This ought not, however, to stop us trying to devise common assignments and strategies for preventive work, which is perhaps the most important foundation stone in the fight against drugs.
It ought, moreover, to be possible for the Union and the Centre to have a role in supervising the domestic production of drugs, as one of the previous speakers mentioned, for we cannot get away from the fact that many of the drugs that are in circulation today, and which young people encounter on the streets, are synthetic drugs, produced in the Union and nowhere else. In view of the open borders we now have, it is a problem if more drugs than we would wish are being produced in a particular place.
I should like to say that the definition of a drugs-free society is a good one. It is a goal or vision, just like every other vision the Union has when it comes to social destitution and other phenomena we wish to combat. It is an aggressive approach I should like to see maintained.
Mr President, I want to begin by thanking the rapporteurs, Mr Sousa Pinto and Mr Turco, for their excellent reports.
The fight against drug abuse and the drug trade is important. This report has been produced to complement the current regulation concerning the Monitoring Centre. Moreover, it is intended that the candidate countries should be involved in the work. Let me comment on that first of all. It is, in fact, important that the candidate countries be involved. I myself come from Sweden. In recent years, we have developed cooperation with the Baltic countries and with Poland in order to end the drugs trade and prevent drug abuse. The drug trade is not confined by national borders. We must therefore have cross-border cooperation to prevent the trade from developing.
The same applies to cooperation with Norway. Norway participates in the internal market and is to become a member of Schengen. Norway has much the same problems as Sweden when it comes to drugs crossing the border. It is therefore important that we cooperate and gather information from these neighbouring countries, as well as study how they conduct their policies.
The rapporteur also deals with how the Centre operates at present. I think he draws an important distinction, for the Centre should not be dabbling in politics. Instead, it is we who should be engaged in politics here in political assemblies, as well as in the Member States - in fact, mainly in the Member States, when it comes to drugs policy. However, the Centre should create a basis for political decisions. In this regard, there are at present deficiencies when it comes to collecting statistics. We must obtain relevant and reliable information which can be compared. What is more, the Centre can carry out analyses and assess the objectives which we in the political assemblies establish, so that we might revise policy accordingly. The Centre must become significantly better in this area than it is at present. Analyses must be carried out of the policies which are applied - different types of policy are pursued in, for example, the Netherlands and Sweden. I think it is important for us to analyse what these differences, in the guise of policy, in fact look like when it comes to problems such as drug abuse by young people.
Mr President, on behalf of the Commission, I would very much like to thank the rapporteurs for their labours and inform you that the Commission is delighted that we have the same goals. I say that notwithstanding the fact that some of your amendments go further than our proposals, particularly when it comes to the improvements proposed for the functioning of the Monitoring Centre for Drugs and Drug Addiction.
The Commission agrees with Parliament that the functioning of the EMCDDA must be improved. I would remind you that it was the Commission that initiated the external evaluation of the EMCDDA. Naturally, we will take account of the recommendations made by this House and the decisions taken by the Management Board of the Monitoring Centre, which are based on the findings of this evaluation report.
However, our two proposals are much more comprehensive. The first proposal is intended to bring about an agreement with Norway. There is unanimous political agreement on this and I am pleased that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is supporting this agreement too. This agreement is of major political significance for the Norwegians. After all, it demonstrates that they are keen to gain a better insight into the drugs phenomenon on the European continent. The agreement is also of significance to the European Union, because, as everyone knows, the drugs problem knows no borders.
Norway has received a copy of the evaluation report about the EMCDDA and has confirmed via the positive opinion issued by the Norwegian parliament that it is pleased to conclude this agreement. The Commission takes the view that we should not upset our Norwegian partners by linking the signing of this agreement with conditions concerning improvements to the functioning of the Monitoring Centre, thereby delaying the conclusion of the agreement.
Therefore, although the Commission has nothing against the content of the amendments in Mr Turco' s report, it will not be tabling an amended proposal on improvements to the functioning of the EMCDDA.
It is the aim of our second proposal to facilitate involvement of the candidate countries in the EMCDDA and to help these countries set up national centres and establish links with the REITOX network. Five out of the 22 amendments in the Sousa Pinto report relate directly to this issue.
It has not escaped our attention that Parliament expressly wishes to cite Malta, Cyprus and Turkey as the designated recipients of this technical assistance. It is our intention - and as I understand it, also that of the Council - to deliver this assistance to all candidate countries, therefore including Malta, Cyprus and Turkey. Accordingly, we intend to adopt the clarification you have introduced by mentioning Malta, Cyprus and Turkey separately, and we will defend it in the Council.
However, the Commission is unable to accept the extension of this provision to include third countries that do not have candidate status. This is because we are not aiming to make the EMCDDA an international centre for technical assistance, rather we want to equip it to transmit the information available to the candidate countries, in light of their future accession.
Like Parliament, we think it is essential to assess the drugs policy of the Member States. In fact this idea features in the drugs action plan 2000-2004, which is due to be discussed at the European Council in Feira. However, we do not think it is for the EMCDDA to assess the drugs policy of the Member States. After all, it is a political matter that should be passed on to the EU institutions to deal with, and not the EMCDDA, which is more of a technical bureau. What the EMCDDA is expected to do is to develop methodological instruments for assessing national policy. Activities of this kind can be undertaken with immediate effect, and are in fact included in the work programme for the year 2000, for example. The EMCDDA budget has been increased by EUR 500 000 to this end.
It does not seem to us to be the right moment to table a proposal for amending the EMCDDA regulation with a view to expressly including the development of a methodological evaluation instrument, and thereby making this kind of activity more transparent. There are two reasons for this.
Firstly, following on from the evaluation report, the Board of Directors of the EMCDDA is currently discussing the role and the tasks of the Monitoring Centre, and the Commission feels that we would be well-advised to await their conclusions before drawing up new proposals in this area.
Secondly, there is a risk that if we expand our proposal in this way, we will have a long discussion with the Council ahead of us and will be unable to reach a decision before the end of this year. If that happens, we would have to abandon a PHARE project costing EUR two million, intended to help the candidate countries in Eastern Europe to set up or reinforce national centres with the aid of technical assistance from the EMCDDA. It would not be possible to carry these funds over after 31 December 2000.
The other amendments not directly related to our proposal are mainly based on the evaluation report on the EMCDDA and they are said to lead to a detailed review of the basic regulation. In fact, the point of these amendments is to make it compulsory for Member States to supply the data requested by the Monitoring Centre, whilst hitherto there has been cooperation on a voluntary basis. The distribution of responsibilities between the director and the Board of Directors would change too, as would the way in which discharge of budget is granted. The latter point is a horizontal matter that must be applied equally across the board, and the Commission has submitted a proposal to the Council on this very subject.
Lastly, these amendments introduce the idea of compiling a report on the functioning of the EMCDDA every three years. The amendments tabled by Mrs Ilka Schröder all relate to the same subject in that they all seek to make the evaluation of risk reduction policy one of the tasks of the Monitoring Centre. What we are talking about here is terms that are open to different interpretations and which therefore have no place in the European Union' s strategy on drugs for 2000-2004. What is more, this topic should not be dealt with separately but as part of a well-balanced whole which also includes such issues as prevention, treatment, rehabilitation and accompanying social measures.
As I said earlier, Mr President, the Commission agrees with Parliament that the functioning of the EMCDDA must be improved. Let there be no mistake about that. But mainly because now is not the right time, we will not, as I said, table an amended proposal. The Board of Directors of the EMCDDA - on which the European Parliament is also represented - will take a number of decisions at the meeting in September on the basis of the evaluation report, and we think it would be better to await the outcome of this before proposing new amendments to the EMCDDA regulation, such as those concerning the evaluation.
When the Commission attends this meeting of the Board of Directors of the EMCDDA, it will defend the position that the functioning of the EMCDDA must be reviewed, and that the objectives and tasks must be clarified. Depending on the measures taken by the Management Board, the Commission will be able, if necessary, to table a proposal for the amendment of the EMCDDA regulation, which would also satisfy Parliament' s desire for periodic evaluation of the functioning of the EMCDDA. If it comes to that, then we will take due account of Parliament' s opinion when drafting the proposal.
The joint debate is closed.
We shall now proceed to the vote.
Report (A5-0147/2000)
(Parliament adopted the legislative resolution )
Report (A5-0157/2000)
Following the vote on the Commission proposal.
Mr President, I would like to intervene on a point of order pursuant to Rule 69. It was not clear from the Commissioner' s speech whether the Commission accepts the amendments that Parliament has just adopted. In particular, I did not understand whether Norway will start to participate in the work of the EMCDDA after it has been reformed, that is, whether it is the Commission' s intention that Norway should be allowed to participate in the work of the EMCDDA immediately or whether it should wait until September, when the reform is scheduled to take place, when the Management Board will issue its recommendations. This would allow Norway to join an existing body rather than something which, according to the independent consultancy firm' s report, is currently ineffective, inadequate, extremely expensive and altogether useless.
Mr President, the Commission intends Norway to become a member of the Monitoring Centre we were discussing this morning, as soon as possible. As I mentioned earlier - and I was also speaking for my colleague Mr Vitorino - we see eye to eye on many of the concerns raised by a number of Members of this House this morning, but this is not an opportune moment to raise the issue of the functioning of the Monitoring Centre itself. This morning' s debate was about adding Norway, and the countries of Eastern Europe of course, to the centre' s list of members, or that is how the Commission saw it at any rate.
Mr President, the Commissioner' s words on the report on the participation of Norway are not satisfactory, in the sense that Parliament once again unanimously considers that Norway should certainly start to participate in the work of the EMCDDA as soon as possible. The problem is now that the EMCDDA is not in a fit condition for Norway to join. I therefore call upon Parliament to postpone the vote.
In accordance with Rule 69, the rapporteur can ask, if Parliament so decides, to postpone the vote and the matter will be deemed to be referred back to the committee responsible for reconsideration. I see that our co-rapporteur is also requesting the floor. I would point out to you that Article 69 stipulates that this procedure takes place without debate. I would therefore ask you not to start the debate again, but I give you the floor as co-rapporteur.
Thank you, Mr President, for allowing me, as rapporteur, to say that the debate we have engaged in this morning is the first opportunity since 1993, when the European Monitoring Centre for Drugs and Drug Addiction was opened, to make a statement on the fundamental issue of changing its regulations. I think that Parliament would have seriously failed in its most basic political responsibilities if it had not undertaken a thorough review of the Monitoring Centre' s duties and tabled a set of proposals that represents a thorough overhaul of its operations. We believe that the Drugs Monitoring Centre is crucial, much needed and has a useful role to play in the future of the European Union, but not by means of this report, with which, in essence, the Commission apparently agrees.
The regulation now requires me to submit the request submitted by Mr Turco to postpone the vote to the House.
(Parliament rejected the request) (Parliament adopted the legislative resolution)
Community design
The next item is the report (A5-0150/2000) by Mr Ferri, on behalf of the Committee on Legal Affairs and the Internal Market, on a proposal for a Council Regulation (EC) on Community design (COM(1999) 310 - C5-0129/1999 - 1993/0463(CNS)).
Mr President, having seen Directive 98/71/EC on the legal protection of designs, we are now being called upon to assess the proposed regulation and to decide whether to adopt it. Of course, the regulation follows the same line as the directive, and it therefore contains all the same strengths and weaknesses as the directive on such a contentious, competitive issue where there are a large number of interests at play. In the end, the directive did not deal with the issue of spare parts for the purpose of repair. I am referring to the famous repair clause, the spare parts clause: the complex, organic world of the automotive industry.
The committee took great care over its work - and I would especially like to thank its chairperson - although a more conservative, extremely cautious interpretation prevailed in the end, for we did not want to push the boat out too far, since the directive will be supplemented on the basis of three years' monitoring of the use of spare parts for the purpose of repair. However, one of the strengths of the regulation lies in its definition of the Community right for products and designs and registered and unregistered products: the proposal to use the central Community trade mark office for design as well, offers an exclusive right to protected use at Community level, with some exceptions.
This is a step towards meeting the clear fundamental requirement of the single market and towards common rules on invalidity, surrender of rights and possibilities of use, particularly in two very important areas: novelty, which is connected to disclosure, and individuality of character, which is connected to creativity. These are two aspects of a fascinating world, which clearly requires protection, but also requires flexibility. This is why I insist, in particular, on a minimal package of amendments which, in the balance of protections between the Community right and copyright - I urge the European Parliament to give an up-to-date and, most importantly, realistic evaluation of the highly complex world of designs -will prevent the persistence of monopolies. I would therefore advocate that a ceiling of 25 years for the protection of registered design rights would be quite sufficient.
On the other hand, the directive is not open to subjective interpretation. The directive states that the Member States must be able to strike a balance between the Community right and copyright. I would point out that copyrights last for as long as 70 years in a number of States. Thus, if we were to add the 25 years to the 70 years, we would end up preventing the modification of a common product which often - and also, so to speak, by its very nature and taking into account novelty and creativity - cannot last very long, not beyond the lifetime of a human being, for example, and therefore a ceiling of 25 years would seem reasonable.
May I insist, therefore, that at least this type of adaptation to requirements is implemented and that the Community of Europe, the single market, is given access to a world which is so important, particularly for the SMEs where, in effect, the productivity of design and creativity - which for the European countries naturally represents a boost for jobs and employment - fits perfectly into this network of rights and freedoms.
I feel that, even with the limits and constraints which I have stressed, in order to give the Members a balanced view, this proposed regulation, which introduces a standardised system with standardised protection throughout Community territory can, in effect, be an important milestone in the construction of Europe.
Mr President, I should firstly like to refer to the almost herculean, not to mention highly commendable, work carried out by the rapporteur that has, above all, highlighted concerns for small and medium-sized companies that really form the focus of this reform.
The rapporteur has accused me, with his usual goodwill, of taking a more conservative and cautious stance on this issue. I do share his concerns, particularly the one he expressed in Amendment No 13. However, the problem we face involves a highly complex network in which laws from 15 different national origins are interwoven, and harmonising such laws is not something we can fully hope to achieve overnight.
I think that Mr Ferri' s concerns - some of which I do not personally share but have defended as a member of the Group of the European People' s Party - will come to the fore in the next few years and I should like to assure him of our support since he has been proved absolutely right on many of the issues he has defended in the past.
As regards the regulation, the first point I should like to make is that it derives from the 1993 Directive. It is high time this regulation came into being: we cannot delay it any longer. Its passage has been hindered, among other things, by a famous ruling of the Court of Justice which requires a change to the legal basis, and the complexities in the repair clause relating to the spare parts for complex products which the rapporteur mentioned.
I should therefore firstly like to urge the Commission - and I think I speak for both the European People' s Party and Parliament here - to do everything in its power to enable the Council to adopt this regulation and do so as soon as possible. This is because, I am proud to say, the amendments endorsed by Parliament - without wishing to undermine the rapporteur' s explanations - significantly improve the quality of the text.
All too often in Parliament we produce texts that are, for complex political reasons, both obscure and of reprehensible quality. Generally speaking, these amendments considerably enhance the text and I believe the Commission will adopt them without any problem.
One of the more important amendments in my view is Amendment No 16, which provides that, in certain cases, if the ground for invalidation of a design obtains only in respect of one or some Member States, invalidity shall be declared only in respect of such a Member State or States. This could lead to the paradoxical situation in which a Community design could be invalid in fourteen Member States and valid only in one.
I shall stop on that note, Mr President, as it is Friday, but I think the message is clear. I hope that the Commission adopts the majority of our amendments and proceeds to approve the regulation quickly so that it takes effect as soon as possible.
Mr President, it seems that the long road to creating a single regulation on the legal protection of designs, drawings and models in the European Union is nearing its end. The large amount of time spent on this regulation was justified on the grounds of the importance of adopting the directive on drawings and models, a job that took most of the previous legislature and part of the present one.
It was clear that once the more serious problems relating to the text of the directive had been overcome - a directive that can be considered as balanced - the task of establishing a resolution would be far easier and so it has been. The whole process proves that Parliament was right to adopt the approach in creating the directive first, followed by the resolution. Its decision to intervene to obtain the freeze compromise in drawing up the resolution, with the directive being subject to the codecision procedure, was decisive. What is more, this perhaps would not have been the case had the procedure been the other way round, i.e. first the regulation followed by the directive.
Had this been the case, Parliament' s role would not have been as decisive and the balance between car manufacturers' interests on one hand and independent body part manufacturers on the other would not have been achieved. The same can be said of the interests of consumers and insurance companies. The fact that this agreement - which is far from perfect, but which provided a way out of the impasse in such a contentious issue - was reached, made the task of creating this regulation and this report on the Commission' s proposal far easier.
This task basically involved incorporating the compromises reached in relation to the directive in the regulation. If the European Union intended to announce laws regarding the harmonisation of Member States' legislation, it was only right that its own laws were in line with the laws on harmonisation.
Since the Commission' s proposal followed the wording of the directive almost to the letter, it received our support. On this basis, the majority of the amendments we endorse consist precisely in enhancing the similarities between the directive and the regulation. I should like to thank Mr Ferri for his report and, at the same time, welcome the flexible approach he adopted throughout proceedings.
The rapporteur' s first report did advocate certain proposals which, though he believed them to be correct, in the opinion -and I believe in the better informed opinion - of many groups in Parliament, contradicted the freeze compromise relating to the repair clause. However, by adopting this flexible approach, Mr Ferri saw fit to withdraw his proposals and I thank him for that.
At present, there are only two areas on which the rapporteur and my group disagree. The first relates to the definition of the individual character of the design, which incorporates an element that supposedly brings it into line with the TRIP agreements. This is neither the time nor the place to begin a debate on this issue. We do not agree with this interpretation and would go as far to suggest that the amendment in question includes certain distortions.
The second point of contention relates to copyright and we shall vote against the amendments tabled by the Group of the European People' s Party (Christian Democrats) and European Democrats.
Mr President, my colleague from the PPE-DE Group, Mrs Palacio Vallelersundi, says that the rapporteur, Mr Ferri, has accused her of being conservative. I say to my colleague, Mrs Palacio Vallelersundi, that it is a label she should accept with pleasure and a badge which she should wear with pride.
I am speaking today on behalf of my British Conservative colleagues, Lord Inglewood and Mr Harbour who unfortunately cannot be in the Chamber. I wish to put on record the British Conservative support for Mr Ferri's report which we feel finds an acceptable compromise between the various conflicting interests. In particular, we believe it is right that the directive and regulation line up to provide as seamless as possible a regime for the protection of industrial design across the Union as a whole.
I would also like to record our support for Mrs Grossetête's report and to emphasise that in our view it is of supreme importance that EU law is implemented consistently, properly and in a timely manner.
Mr President, the Regulation on Community design is an important subject as far as the Commission is concerned. Hence the Commission welcomes Mr Ferri' s very thorough and well considered report.
As I announced during the Internal Market Council on 16 March last, I intend, before long, to submit a new amended proposal for the regulation to the Commission for its approval. In this amended proposal, we will tackle the problems that have cropped up since the Commission submitted its proposal last June. The recommendations made in Mr Ferri' s report will prove extremely useful and significant in this respect.
I am delighted to be able to inform you that the Commission supports the recommendations in the following amendments: 1, 2, 3, 4, 5, 7, 8, 9, 13, 14, 16, 18 and 20. However, some of the amendments, and particularly Amendments Nos 10, 11, 21, 22 and 23 are not entirely consistent with what was agreed within the context of the 1998 directive on design and so, unfortunately, the Commission is unable to accept them. At this juncture, I would point out that the Commission sets great store by the principle that the regulation must not deviate from the concepts laid down in the aforementioned directive.
Furthermore, I would like briefly to take up the matter of design protection in the use of component parts of complex products for repair purposes, which is the subject of proposed Amendments Nos 6 and 12. This matter, which we had lengthy and complex negotiations about during the conciliation procedure for the directive, found expression in the directive and in the approval of the 'compromise' over the freezing of the repair clause. In this context, and in accordance with the compromise that was reached when the directive was approved, the Commission undertook to investigate the matter further and put forward a proposal within the framework of the directive. So as not to anticipate the solution that is ultimately to be approved, the Commission stipulates in its proposal for the regulation that component parts within the framework of the Community system are not protected, at least not as long as there has been no agreement on a definitive solution.
The Commission is amenable to Parliament' s suggestion that the text of the regulation should be brought more into line with that of the directive and you have my word that the Commission will give this further thought.
In addition, I would like to make reference to Amendments Nos 15 and 19, about counterfeiting. As far as Amendment No 15 is concerned, the Commission sees eye to eye with Parliament on the need for a right to information. However, the Commission would prefer to deal with this matter as part of the fight against counterfeiting and piracy. I should point out, in this connection, that the Commission raises this issue in the Green Paper on combating counterfeiting and piracy in the internal market.
When it comes to the matter of compulsory transfer of ownership of infringing products to the holder of the design, as proposed in Amendment No 19, the Commission takes the view that this may not be a fitting solution in all cases, particularly as it may be troublesome to the holder of the design in certain cases. Therefore, also because Article 93, paragraph 1, makes it possible, under point D of the regulation, for the national courts to take such measures where necessary, the Commission does not support the proposed amendment.
On a final note, I would like to thank the Members of this House for their support and cooperation in respect of this important regulation. I hope and trust that the European business community will welcome the fact that it is soon to have at its disposal one simple and inexpensive procedure for the protection of industrial designs in the European Union.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
- (NL) I abstained from the vote on the amended proposal for the regulation on Community design, not because I am against having a Community system for drawings and designs. On the contrary, it is urgently needed. I abstained because I am disappointed that the Design Office is to come under the Trade Mark Office, and that we are not going to take advantage of the opportunity to devise a different language regime.
The language regime of the Trade Mark Office was explicitly chosen in the old 1993 proposal for a regulation. It has been done very much on the quiet in the proposal we are dealing with now. I hope that the members of the Committee on Industry, External Trade, Research and Energy are fully aware of this, as well as all the others who are prepared to take this aspect of the regulation on board without demur.
Naturally the office must be able to operate efficiently and cost-effectively. Rapid decision-making is a legitimate aim. There is no need to translate every last piece of paper.
However, it is not asking too much to want the conciliation procedure and correspondence with the Office, as well as the application for registration, to take place in the citizen' s own language. When the Trade Mark Office was first set up, a discriminatory language regime was adopted under the guise of a technical solution. Now we are repeating past bad practice. What then, is the point of having an article in a Treaty that entitles the citizen to use their own language when in contact with this institution? As far as I am concerned, that is good reason to make a stand against this sequence of events.
Application of Community law (1998)
The next item is the report (A5-0132/2000) by Mrs Grossetête, on behalf of the Committee on Legal Affairs and the Internal Market, on the sixteenth annual report from the Commission on monitoring the application of Community law (1998) (COM(1999) 301 - C5-0213/1999 - 1999/2168(COS)).
. (FR) Mr President, the fact that this report is the final subject for this week' s part-session does not mean it is unimportant. Quite the contrary, we are all interested in a Citizens' Europe, in a Europe for the citizens. It is our duty to consider the interests of the European citizen, to ensure that Community law is applied in all of the Member States and that the European Commission, the guardian of the treaties, monitors this process with the utmost vigilance.
The figures for 1998, in the report drawn up by the European Commission services, do not, sadly, indicate any significant improvement, and require vigilance from the outset. Few areas are spared and Parliament must pick out those which are particularly prone to difficulties: the environment, social conditions and public procurement contracts. Having said that, I am convinced that, in future, we will need to extend our vigilance to other spheres of activity. The European Parliament must also reiterate its request for information concerning the application of international standards.
All of the Member States are affected to a greater or lesser degree by the problems of applying Community law. This is why I wanted to stress just how important it is that they behave in an exemplary manner in the period prior to several successive enlargements. How can we demand that those countries wanting to join the European Union apply Community laws if Member States are themselves unable to respect them?
If additional information is necessary, this is also in the interests of the citizen, who is becoming increasingly involved in the process of monitoring Community law. This is where the whole question of the infringement procedure comes in. The European Commission should not advocate more selectivity in dealing with cases which may give rise to an infringement procedure, a proposal according to which the Commission could abstain from intervening in cases of limited importance, such as, for example, the mutual recognition of qualifications. We must protest most strongly against such a move, which could not be justified on the grounds of cost and effectiveness. In doing so, the European Commission would find itself turning away from its role as guardian of the Treaties and would deny European citizens access to justice.
As for methods, I think they can be improved. As has been indicated several times by the European Ombudsman, it is important to safeguard the rights of individuals through improved confidentiality, better access to documents and justification of the European Commission' s decisions on classification. In the same vein, more data should be obtained on Member States' responsibility for damages suffered by private individuals.
Nobody would think of doubting the importance of petitions, which play a significant part in signalling that, in some instances, Community law has not been applied in Member States. In this spirit, we are urging that special publicity be given to all complaints in order that any action taken is made more obvious. Bearing in mind the approach that has been adopted, however, which centres above all on defending the working methods of the Committee on Petitions, I do not wish to support Amendment No 2.
The attention paid to the CELEX and EUR-LEX databases, that is to say improved access and ongoing optimisation is, I believe, beneficial to the citizen. Consolidated documents should be associated with some indication of the successive amendments introduced, as required by Amendment No 1. I therefore support this amendment.
Finally, there is the problem of the preliminary question. I do not believe that it needs to be called into doubt in principle, but we can look into its forms. When such questions are badly drawn up, the effect can run counter to the aim of legal clarification. I therefore suggest that the Court of Justice reconsider the way this procedure works. Moreover, I believe that, in order to clarify the text of Recital G, which reads: "whereas it is primarily national courts that must apply Community law" , it would be preferable to state "control the application of Community law" .
There is also, finally, the matter of relations with public administrations which are having to come to grips with new Community standards. The current state of affairs in Europe' s construction tends to emphasise the principle of subsidiarity. In consideration of this key principle, I am opposed to Amendment No 3. I do not consider creating a European administrative law to be appropriate.
In conclusion, the fact remains that the aim of a control system is to penalise non-application of the law. With this in mind, I want to stress the importance of the procedure outlined in Article 228(2), of the Treaty. This is a new procedure, and is certainly a deterrent in effect, and the Commission should be less reluctant to consider it in future. By voting in favour of this resolution, we will be sending out a positive signal, from a European Parliament which is in tune with the citizens.
. (ES) Mr President, I share the rapporteur' s concerns regarding the fact that we are debating a report of this type at such a late hour on a Friday, especially given the importance we attach to the application of Community law. The figures given by the rapporteur have only compounded our concerns as they are a clear reflection of Member States' failure to apply Community law and this report actually incorporates proposals that would force them to do so. The fact that 1101 letters of formal notice, 675 reasoned opinions and 123 referrals have been presented to the Court of Justice clearly highlight the difficulties inherent in applying European Community law.
I intend to chiefly focus on the proposal put forward by the Committee on Petitions that incorporates amendments signed by all of the groups in the committee. I should also like to point out, as a result of those gremlins which sometimes appear in this House, that the Committee on Petitions' conclusions were not incorporated in the rapporteur' s report. I have the distinct impression that the Committee on Petitions is considered the poor sister of Parliament and, in fact, at the end of the previous legislature its very future was in doubt. However, it is in my view one of the most important committees in Parliament, as it has direct and clearly defined relations with the citizens of Europe and the ability to deal with issues, such as concerns for the environment. The rapporteur points out that more than 25% of the petitions lodged concern environmental problems, freedom of movement, fundamental freedoms and the internal market, issues that, in my view, are central to the European Constitution. What is more, in view of the rising number of incoming petitions every year they also highlight citizens' desire to see Community law complied with.
At times it appears that citizens' groups, residents' associations and other types of association show greater concern with regard to the application of Community law than the national public authorities themselves. This is particularly true of environmental issues, something I have personal experience of as a member of the Committee on the Environment, Public Health and Consumer Protection. Proof of this lies in the petitions we handle on a daily basis in the Committee on Petitions. This is why I urge you to approve the two amendments tabled by the Committee on Petitions that are no more and no less than a clear reflection of the Committee on Petitions' concern regarding the procedures used for handling citizens' complaints.
There are considerable delays - often one, two or even three years - between the Committee on Petitions' or the European Commission' s final decision on a matter following the initial complaint. The amendments tabled call for procedures to be simplified, as failure to do so would seriously undermine citizens' confidence in the effectiveness of the European institutions. Among other things, the amendments call for a certain degree of harmonisation in European administrative law so that all citizens of the Union receive equal treatment.
Much more could be said, Mr President, about the nature and importance of the Committee on Petitions, but as time is short, I would simply urge members to agree to vote in favour of these amendments today, as they represent the opinion of the Committee on Petitions.
Mr President, I share Mrs Grossetête' s regret: the construction of Europe must involve the creation of a legal area, and the diligence we have shown in timetabling such a major report for a Friday morning is certainly not reassuring.
One great Italian thinker maintains that a society is commonly perceived as such only insofar as it succeeds in establishing rules for itself which are respected by its members. Certainly, the European Community used to be an institutional model with a remarkable history and the Union is so today; within this Community we have established rules for ourselves - and the Member States and the citizens respect them - but Parliament must not shirk its lawful duty to implement and ensure the implementation of the rules of Community law. Moreover, it must draw fresh strength, fresh nourishment, from its tasks. Although we have come a long way and we are making every effort now, I feel that we still have a long way to go. It is our duty to take on board the fact that there is still a great deal to do in the internal market in terms of standardisation, but also and above all, we must realise that there are a great many gaps in the development of the European legal system.
It is good to know that the rate of transposition of Community directives into Member States' legislation stands at 95%, but this is not enough if the failure to apply Community law correctly is the result of bad practice on the part of administrations rather than the failure to assimilate directives. An effective intervention to deal with the national administrations is therefore, in my opinion, necessary, as the Committee on Legal Affairs and the Internal Market has stressed. This need is all the greater in that those who are in contact with the law and justice are often unfamiliar with the rules of Community law.
As the report requests, it is therefore appropriate for candidates to the magistracy and forensic science professions to pay particular attention to the rules which we are developing. I tabled some amendments to Mrs Grossetête' s excellent report in the Committee on Legal Affairs and the Internal Market, prompted by the concern that the legal protection of the citizens we represent is given insufficient recognition and enforcement in the individual countries. Petitions to the Commission and the European Parliament in this context should give us not only food for thought, but also cause for concern. The fact that some national courts hardly ever put preliminary questions to the Court of Justice under Article 234 of the Treaty is a further cause for concern, and the representatives of the Commission should instruct their departments to investigate the reasons for this situation.
In short, we must not underestimate the economic and practical difficulties encountered by the citizens in gaining access to Community case law. It may be that we need to adopt a legislative initiative as soon as possible in order to facilitate access to case law in economic terms, perhaps by establishing a support fund.
Mr President, the Commission' s report on monitoring the application of Community law is a most important document because it reveals the true situation in the European Union and more sittings should perhaps have been devoted to it, not just the Friday sitting.
The rapporteur, Mrs Grossetête, has produced an extremely balanced report containing a series of accurate observations which deserve special attention. The two reports quite rightly divide the subject of the application of Community law into three dimensions: the non-transposition of Community law and the incompatibility of transposition measures with the letter of Community law and application methods.
As far as non-application is concerned, there are still serious delays in certain sectors, including the social sector, to which, I am sorry to see, the Commission' s report only devotes a few lines, despite the fact that the issues in question relate to social cohesion. There are numerous reasons for non-transposition and they need to be studied. Also, it is time that we considered political methods for reducing delays. For example, what if each country were to appoint a uniform body at the highest political level which would be responsible, vis-à-vis the European Union, for transposing Community law correctly and on time?
What if each country which took over the presidency had to make a prompt, public declaration of its country's degree of compliance with Community law, given that it does not make sense for a country to be responsible for administering political matters when it has not honoured its own commitments? It might also be useful if the state of compliance of each country were publicly announced before each summit. Negligence in transposing Community law in the past did not have the same repercussions as it has on a single economic area in which the idea of not having a uniform legal Community order at the same moment in time is inconceivable
As far as the method of applying Community law is concerned, this issue relates mainly to the legislative system, both national and Community, and to the appointment of the Committee on Petitions of the European Parliament and the European Ombudsman. The two basic problems relating to the legislative system are: first, often unjustified recourse to the procedure for obtaining preliminary rulings from the European Court and, as Mr Álvarez has mentioned, poorly prepared references and, secondly, the failure to take such recourse on crucial issues. Despite appearing different, both have the same root cause, which is the national judges' lack of familiarity with Community law.
A general campaign is needed here. We need to propose to the Member States that all judges should gradually be trained and that this should be the sine qua non for the promotion of older judges to more senior positions and for the admission of newcomers to the bench.
The present Grotius and Falcone programmes have become out-dated as a result of developments.
Finally, I should like to say a brief word about where the Committee on Petitions can play an important part in improving the degree of application of Community law. This committee forms the interface between the European citizen, the European Parliament and the Commission. We need to upgrade this committee if we are to uncover omissions in the practical application of Community law. I am in favour of Mr Álvarez's proposals, which really do form the starting point for European administrative Community law.
Mr President, on behalf of my group I have the pleasure of welcoming Mrs Grossetête's report. I particularly want to stress a clause which she mentioned in her own speech: recital (e) says that on the eve of several successive enlargements the conduct of the current Member States of the Union in the application of Community law must be exemplary. And so indeed it must. Alas, we know that it is not so in all cases. I have on more than one occasion in this House referred, as others have done, to the shocking case of the foreign language lecturers in Italy who first received a judgment in their favour eleven years ago. The law of Italy has not yet been brought into conformity with it, to satisfy their rights.
We are tested by our will in favour of the individual, the citizen, seeking their rights under Community law. No rights are more important than those against discrimination and those in favour of freedom of movement. If we do not satisfy these we let ourselves down in the face of our own aspirations.
I have received disturbing correspondence this week from a number of sources in Germany, suggesting that a similar problem may be building up concerning self-employed foreign language teachers working there, where laws are being applied retrospectively for the convenience for the state with apparent injustice to the teachers. I shall be following that up and we may have to look into it again. I cite these two exemplary cases simply to stress the importance of Mrs Grossetête's report and to thank her personally for her own intervention in the former case which I am sure will move it forward.
I apologise for the fact that I cannot stay to the end of this debate owing to exigencies of transport between here and Edinburgh, but I am delighted to have had the chance of participating so far.
Mr President, fellow members, this Community law which we are helping to establish presents serious difficulties as far as application in Member States is concerned.
European citizens have used this last resort as a way of expressing their anger and indignation at the disruption and even destruction of their daily way of life, foisted on them by bureaucrats for a purpose that sometimes escapes us and for stakes that do not justify it.
While this report should have offered us an opportunity, as elected Members, to assess the many texts on which we are voting, and to learn from them for the future, we are limiting ourselves to a control/sanction approach. This type of constraining, over-regulated Europe is certainly not the one our respective fellow citizens want.
The way in which this report has been adopted is appalling. The rapporteur for the Committee on Legal Affairs and the Internal Market has demonstrated absolute scorn for the Committee on Petitions by not even seeing fit to put its conclusions to the vote. Yesterday, the plenary displayed a similar contempt when it ignored the opinion of the Legal Affairs Committee regarding the Maaten report. I greatly fear that the trend will spread and the Commission will not see the text, on which we in this half-empty House are about to vote, as very much more important.
Rather than unnecessary amendments, I should like a response to the following question. The 1998 figures show that reasoned opinions have doubled in volume, cases of non-conformity or poor application, revealed automatically, have gone up by over 50%, complaints by 18% and letters of formal notice by 12%. This is not, at this stage, evidence of effective control, but rather of the existence of a profusion of texts which, in the hands of the judges, leave our national assemblies, which are expressing the popular will both legitimately and democratically, under threat of condemnations as well as of penalties.
Do the Commission and the rapporteur not think that it would be a good thing to reduce the number of texts and, above all, to modify those which quite clearly raise crucial political, legal and practical questions that do not appear to be so obvious and acute when they are framed, or would they prefer to carry on sanctioning our States and turning our fellow citizens into the real victims?
Mr President, Commissioner, Mrs Grossetête, I should like to make three comments on the report regarding monitoring the application of Community law, taking as my premise the fact that the proper application of Community law is not just an assessment of transposition in arithmetical terms, but also an evaluation of the practices adopted in actually applying it.
Firstly, I should like to comment on the issue of a community based on law and one based on values. In my view, the community based on law and the community based on values do not stand in contradiction to one other, rather they are interdependent. Anyone who breaks the law or perverts the course of justice violates certain values. And anyone who violates these values can be judged and condemned under the law. You will understand that, in this context, what I am saying from the Austrian point of view is that, in their actions towards Austria, the 14 Member States of the European Union have infringed EU law, international law and the UN Charter, that they have defied the spirit of the European founding fathers and thus damaged the community of values. And I therefore call upon you to repair that damage.
My second comment concerns the Commission as guardian of the Treaties. On 1 February 2000, the Commission issued a statement on this matter saying that it would continue to fulfil its duty as guardian of the Treaties. And with regard to Austria it said that, in this context, the Commission, in close contact with the governments of the Member States, would closely monitor the situation, maintaining its working relations with the Austrian authorities.
I would stress that, as guardian of the Treaties, the Commission has been closely monitoring the situation since 1 February 2000 and, to this day, it has not found any grounds for criticism, which makes it clear that neither the community based on law nor that based on values is being violated in Austria.
My third comment is that yesterday I made a mistake! I should like to say this in conclusion. I criticised my Socialist colleagues from Austria for the inconsistent way in which they voted, and I insinuated that at the end they had abstained from the vote on the Feira resolution. That is wrong; they voted in favour. This does not in any way change my critical attitude towards the double standards of the Austrian Social Democratic movement, which were also plain to see yesterday in the way its Members voted. But I must admit my mistake.
It would not hurt the 14 either if, in Feira, they were to publicly retract the statement they made on 31 January 2000, contrary to the law, about one Member State, and if they were to rectify this mistake.
. (ES) Mr President, on behalf of the Committee on Legal Affairs and the Internal Market and in my capacity as chairperson of this committee, I should like to use some of my allotted time to refute some statements in relation to our consideration of other committees' opinions.
The rapporteur is absolutely right, Mr President, to say that these amendments, though very interesting, are not relevant in this case. Firstly, everyone is aware how hard I have fought to establish genuine administrative law in this area, however, the report centres on a different issue. The same can be said in relation to the Committee on Petitions' other amendment that refers to an interinstitutional agreement and appeals to the Council and the Commission for greater cooperation. We shall have to vote on these amendments, but in another report.
With regard to Mrs Grossetête' s report, Mr President, the fact that I have only tabled one amendment - and even that was in conjunction with Mrs Grossetête herself - is proof of my appreciation of her work and the spirit in which it was carried out. Those of you who know me will be only too aware of the fact that, if I disagree with a text, particularly one that is close to my heart and to which I attach great importance, I never hold back when it comes to amendments.
There is one issue that I hope Mrs Grossetête will raise during the vote - I unfortunately cannot attend, which is why I am making a point of it here - and that is the mistake in recital G. It should state that monitoring the application of Community law is first and foremost the responsibility of the courts. As regards the other issues, this report is, in my view, thorough, comprehensive and of great importance.
I should like to mention a few points in relation to Mrs Grossetête' s report. We should perhaps consider broadening its scope, not only to encompass Annex IV and the development of Article 65, but also possibly take it further and perhaps consider -as part of the creation of the Europe of the Citizens - setting up communication channels to enable citizens to discuss issues that affect them in relation to Community law and even the Treaty on European Union.
Next year, Commissioner, we should like to see a more balanced and exhaustive report drawn up. As Mrs Grossetête herself pointed out, this report is very balanced and exhaustive in some areas but not in others.
The overall message put forward is that Community law must be applied properly; our Community is a Legal Community; there will either be a European rule of law or not; and monitoring compliance with Community law must be considered a priority.
Lastly, I should briefly like to highlight the importance of the infringement procedure and draw people' s attention, as others have before me, to this reform which is desirable and on which we all agree. We need to improve the way in which the infringement procedure operates, but do so in a way that does not prevent citizens in the slightest from fully exercising their right to directly contact the Commission which, at the end of the day, is what brings them closer to it. As we so often speak about bringing citizens closer to the institutions, this is surely one of the ways to achieve this aim.
Mr President, I want to thank Mrs Grossetête for her report. I agree with her: there is nothing more important that we could devote time to discussing in this Parliament. Preceding the downfall of the Roman Empire it was customary to take out the imperial decree, unroll the great scroll of purple and gold, read it, have it copied and distribute it - and nobody took the slightest notice of it. There is no surer way to bring about the downfall and disintegration of this Union than to make laws that Member States do not ensure are then observed.
One thing that did not come up in the discussion was the greater use that could be made of the proceedings in this House, particularly Question Time, to bring to the attention of the Commission and exchange views with them on grievances that arise throughout the Union. These are increasingly being brought to the attention of Members of Parliament.
In the early days I lived in a border area where the right of freedom of movement of goods and services was not being observed and I found I could get a lot of satisfaction by raising questions directly with the Commission. In those days Parliament did not have the same power or prestige that it has today. So instead of reducing working time in this House we should devote a little more time to underlining the failures of the European Union to implement its decisions.
There are some areas that people, particularly in business, are well-familiar with, such as the single market. But there are other areas where there is a lot of confusion. I was at a conference last week. Someone pointed out the fact that we need 100 million migrant workers in this Union over the next 25 years if we are to maintain economic growth and meet our social obligations. If that happens, there will be a lot of movement of people. If, from the very beginning, the European Union and the Member States make it clear that these people have equal rights, that the conditions on which they are admitted are common conditions and that they are free to move within the Union after they enter, then citizens would be half-way towards accepting the situation and we could forestall a lot of the difficulties with migrants which are already emerging.
Mr President, I would like to thank Mr McCartin for drawing a comparison between the European Union and the Roman Empire. Such a comparison happily leads to the Commission being in the position of the Senate, and elevates Mr Prodi to the position of the Roman emperor.
Mr President, the report on monitoring the application of Community law that has today been put before you, is the sixteenth report of its kind. In this way, the demand made by Parliament in its resolution of 9 February 1983, has been fulfilled. In this report, the Commission makes its annual assessment of the monitoring of the application of Community law, which is one of its essential tasks.
The Commission constantly endeavours to improve the speed and efficiency, not to mention the transparency, of its working methods in this sphere. The report compiled by Mrs Grossetête on behalf of the Committee on Legal Affairs and the Internal Market, for which I would like to offer my sincere thanks, contains numerous findings in this respect and makes various recommendations.
Permit me to highlight the salient points. Firstly, on behalf of the Commission, I would like to say how much I appreciate the fact that the recently introduced reforms in connection with the treatment of complaints submitted by citizens were so well-received by Parliament. In addition, the Commission noted, to its satisfaction, that emphatic reference is made in this report to the fact that its services are committed to improving training in Community law among members of the legal profession in the Member States.
I would point out that the Commission is called upon in the report to redouble its efforts in respect of the transparency of investigations into infringement cases. I can assure you that these efforts will be pursued and intensified wherever possible, which will mean taking account of the Treaty provisions and, in some cases, the restrictions deriving from them, especially with regard to confidentiality.
Furthermore, as I see it, the steadily increasing number of press reports published by the Commission (there were 334 in 1998) and the fact that each press report relates to more than one issue, would indicate that the Commission is committed to a form of transparency that goes much further than a complainant' s natural, fundamental desire for information on the further treatment of his or her complaint. It has now become quite routine for a press report to be published when the Commission decides to send a reasoned opinion to a Member State or to involve the Court of Justice.
In this respect, the Commission' s recent initiatives in the sphere of information for the citizen, such as 'Europe direct' also guarantee enhanced transparency. The services of the Commission devote special attention to compliance with confidentiality requirements in their dealings with complainants. Confidentiality with respect to the complainant' s identity is always the guiding principle, unless they expressly ask for their name to be disclosed.
Once again, I can assure you that the Commission has no intention whatsoever of attaching less importance to the treatment of the complaints submitted to the Commission. I want to stress this because certain Members of the House here today have asked me to address this point. It is quite clear from the sixteenth report that these complaints are indispensable to the services of the Commission in their investigations into breaches of Community law. The Commission' s aims are two-fold here.
Firstly, it wants to cut down the amount of time taken to examine the dossiers, which is still too long in some cases. Secondly, it wants to make national jurisprudence more accessible to European citizens, since this is the only form of jurisprudence that can redress the damage sustained by the injured party.
This highlights the significance of the measures recently communicated by the Commission to Parliament as part of the overview of the demands relating to the establishment of an area of freedom, security and justice. The Commission is endeavouring to nip breaches of Community law in the bud and is therefore constantly updating its procedures pertaining to the monitoring of the application of Community law.
Various types of measure could help to achieve this goal. First and foremost, we need to improve the procedure in respect of the prejudicial issue laid down pursuant to Article 234 of the EC Treaty. The Commission has already submitted concrete proposals in this connection, as part of its contribution to the Intergovernmental Conference. By amending Article 234 of the aforementioned Treaty, the intention is to achieve the following.
Firstly, to make the national judges accountable for their actions when they are called upon to enforce Community law. Secondly, to request national courts that do not deliver the final decision to provide reasoned grounds as to why they doubt the interpretation of Community law. Thirdly, to compel each and every national court to involve the Court of Justice when they are minded not to apply a piece of Community legislation on account of its putative invalidity.
The Commission is also aiming for more effective implementation of Community law in the Member States by making the monitoring of the transposition measures pertaining to the Community directives more systematic.
Furthermore, when the channels of communication between the services of the Commission and the national authorities, are improved they will be better placed to trace breaches of Community law at as early a stage as possible and to call a halt to them.
Two final comments. As far as the possibility of taking account of the application of the second and third pillars in the report is concerned, I would reiterate that we have no instrument at our disposal, within the framework of these pillars, that bears comparison with the infringement procedures laid down in Article 226 of the EC Treaty. Breaches of Community law pertaining to international agreements fall within the scope of the annual report.
Lastly, the Commission is delighted at the support it is receiving from Parliament in the exercise of this complex task, i.e. monitoring the application of Community law. Whilst having due regard for the Treaties, the Commission will reflect on any improvements that need to be made, as part of an ongoing process of analysis and improvement in respect of the infringement procedures.
Mr President, it is a shame that Mrs Palacio Vallelersundi has already left. However, I should like to speak in favour of the Committee on Petitions' conclusions. Out of respect for my colleagues, in my previous intervention I made reference to what I termed the 'gremlins' that sometimes appear in Parliament, but it is not these poor gremlins' fault. Mrs Palacio Vallelersundi made it very clear that the Committee on Legal Affairs and Citizens' Rights had no intention of incorporating the Committee on Petitions' conclusions.
Proof that these conclusions were unanimously adopted lies in the fact that they were signed by the chairman of the Committee on Petitions, another member of the Committee on Petitions from the European People' s Party, two members of the Socialist Group and I myself as draftsman of the opinion. I am of the view that it is imperative for any report on the application of Community law to incorporate the Committee on Petitions' conclusions, as this committee plays such a key role in ensuring Member States apply Community law. This is why I urge you to vote in favour of Amendments Nos 2 and 3.
Mr President, it is not my wish to see a problem arise between the Legal Affairs Committee and the Committee on Petitions. The fact is that the basic points made by the Committee on Petitions have already been included in the text of the report I drew up. The reason why we do not agree with your amendments, as Mrs Palacio has explained, is because this is not the place to include them. If you look at the report in detail, you will find that the basic elements of your conclusions have been incorporated.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Mr President, my Group abstained from voting on the Grossetête report because in the middle of the perfectly acceptable general considerations on the application of Community law, the resolution put to the vote included a paragraph which we are unable to accept. This is paragraph 11, which invites the Commission, and I quote,: "to be less timid in the use of the periodic penalty payment procedure in accordance with the third paragraph of Article 228(2) of the EC Treaty.
This Article stipulates that the Court of Justice may, as it sees fit, impose penalties or fines, sometimes very stiff ones, on a Member State that, for whatever reason, fails to apply Community law. We feel, however, that the legal problem is not that simple, and that inflicting such penalties on Member States is excessive. In fact, there may be totally legitimate contradictions between Community law and national law. For example, a contradiction which may appear following a qualified majority vote in Council - and there are an increasing number of such votes - or a contradiction which may appear between a national constitution and Community law, or even a contradiction which may appear between Community law and a law which has been voted for after due consideration by the population of a Member State.
These contradictions are very serious, they are still unresolved and this is why we see the existence of Article 228, which was brought in by the Maastricht Treaty, as wholly contestable. I should like in particular to point out that France is now liable to incur severe penalties through the 1998 law, concerning, for example, hunting seasons which contradict Community law, the embargo on British beef and the conflict which, Mr President, is in the process of arising, relating to the patenting of human genes which authorises a European directive that contradicts French law. This is why we absolutely cannot accept this report. It is a question of respecting national sovereignty.
. (FR) I am pleased that the proposed resolution contained in the report, on behalf of the Legal Affairs Committee, on monitoring the application of Community law in 1998, which I presented as rapporteur, was adopted in plenary in Strasbourg.
In doing so, the European Parliament sends a positive signal to Europe' s citizens, who have the right to expect a high level of protection through Community law. This Assembly has also demonstrated its vigilance faced with the difficulties of application that exist in several Member States and in many spheres of activity. It has remembered the importance of the infringement procedure, which must not become subject to opportune reform by the Commission. It has highlighted the position of the preliminary question in the European system and the need to step up training in Community law within the Member States.
While nobody would deny the importance of petitions, I did not wish to go along with the amendments tabled by the members of the Committee on Petitions, in particular the request to set up a 'European administrative law' . Account must be taken of the current state of progress in the construction of Europe and of the principle of subsidiarity. I should stress, however, that the intention is to ask the Commission to intensify its relations with national administrations when there is a problem, in order that it can be resolved beforehand.
Taken as a whole, the resolution adopted serves to improve transparency and effectiveness, which is to the benefit of Europe' s citizens.
The Minutes of this session will be submitted for approval by Parliament at the start of the next part-session, if there is no objection.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 12 noon)